DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4-10, and 12-15 are pending.
Withdrawn claim 27 is cancelled.
Claim 28 is new.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the reference of Daniel relates to a lighting device for a different stage of the medical treatment/surgical process, namely pre-surgery (diagnostic) or during surgery… the light of Daniel does not relate to post-surgical healing applications. This argument is not convincing. As currently recited the claims require “a post-surgical medical wound healing accelerator”. However, the claim further recites the limitation “… to irradiate a blue light toward the skin where the fixing pin is to be inserted”. Therefore, the claims as recited require the light to be irradiated where future fixing pins are to be eventually inserted (emphasis added). Additionally, the added limitation “post-surgical” appears only in the preamble. The claim preamble, when read in the context of the entire claim, does not recite limitations of the claim, nor is the claim preamble ‘necessary to give life, meaning, and vitality’ 
The Applicant argues that the person of ordinary skill, starting from Daniel would not arrive at the present device from the modification of a detachable light for illuminating tissue for visualization by the caregiver during surgery and diagnosis with the blue lighting for antibacterial application of Pryor because the combination of Daniel and Pryor would be inoperable. This argument is fully considered but is not convincing. The reference of Daniel discloses that the device emits “white light”, but also discloses that there are an infinite number of shades of white light which appear more yellow to more blue (para 0011). The Examiner relies on the teachings of Pryor to show that the benefits of using “blue light” in photo therapy apparatus to promote the healing of broken bones or sprained/strained muscles is known in the art,. The Examiner additionally points to the claim which as currently recited only requires a device installable on a pin emitting a blue light. The disclosure of Daniel shows a device installable on a pin, and capable of emitting light which might appear blue. The Examiner respectfully understands that one of ordinary skills in the art at the time of invention would look to a teaching such as Pryor and utilize the blue light as taught by Pryor to provide the predictable result of promoting the healing of broken bones or sprained/strained muscles.

The Applicant presents similar arguments for the remaining claims. These arguments are fully considered but are not convincing for the reasons cited above.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, 12-15 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the newly added limitation “post-surgical” which is not adequately supported in the specification as originally submitted. The Applicant points to the last paragraph of page 9 to page 10 as well as page 28. However, the recited limitation of pages 9-10 discusses installing device on the fixing pin which is inserted 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “medical wound healing accelerator” in line 1. It is unclear if this is the same “post-surgical medical wound healing accelerator” or not. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20130197317 granted to Daniel et al. (hereinafter “Daniel”) in view of U.S. Patent Publication Number 20100256541 granted to Pryor et al. (hereinafter “Pryor”) in yet further view of 20120219354 granted to Bauer et al (hereinafter “Bauer”).

Regarding claim 1, Daniel discloses a post-surgical medical wound healing accelerator (e.g. Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”; it is noted that the newly limitation “post-surgical” appears in the preamble and does not appear to be required by the claim, therefore, it is considered not to be positively recited): a body configured to be removably installed on a fixing pin of an external fixator for fracture, the fixing pin configured to be fixed to a bone through a skin (e.g. detachable light 100 is configured to be installed on a surgical or diagnostic device. Similarly, the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that the external fixator nor the fixing pin are positively claimed and therefore are considered to be non-functional language. Therefore, the device only needs to be capable of attaching to a fixing pin.), and the body comprising a through hole for receiving the fixing pin (e.g. Fig. 1A-1D, showing connection inlet 105), the through hole extending between a bottom surface of the body and a top surface of the body (e.g. fig. 1A and 1D showing connection inlet extending through the device), wherein the body is divided into a first body and a second body (e.g. Fig. 1, detachable light 100;), a plurality of light source units arranged on the bottom surface of the body (e.g. Fig. 1B; the light sources 104 are positioned to emit light on the target area) and oriented to irradiate a beneficial light toward the skin where the fixing pin is to be inserted (Fig. but fails to explicitly disclose irradiating blue light, wherein irradiation of the blue light provides an antibacterial effect; 
Pryor teaches a photo therapy device having a light source module, which may consist of lasers, light emitting diodes which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria”). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). 
Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose the body to be divided into a first body and a second body wherein the first body and the second body are coupled to each other on a first side of the body via a hinge, and are fastened to each other through a fastener provided on a second side of the body; wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body via a 
Bauer teaches a coupler clamp for detachably attaching to a horizontal tube which is capable of attaching at any elevation of a vertical tube. The coupler clamp includes a first jaw that is hinged to the second jaw for allowing the coupler clamp to wrap around the vertical tube (e.g. abstract, para 0023). The coupler clamp includes a bolt assembly which is pivotally attached to the second jaw as shown in figure 4 (para 0110-0111). As detailed in paragraph 0111, the bolt is rotatable about the hinge (bore 124) to move towards the opposite jaw (58) and be caught by the catch 88 which is located on the outer circumferential surface of the opposite body (jaw) which allows it to fasten the two jaws (e.g. fig. 4, para 0110-0111). This structure allows for improving bearing upon vertical tube (e.g. para 0106). it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height. 

Regarding claim 4, Daniel as modified by Pryor and Bauer (hereinafter “modified Daniel”) renders the post-surgical medical wound healing accelerator according to claim 1 obvious as recited herinabove, Daniel teaches wherein the fastener includes: a coupling end rotatably coupled to an outer circumferential surface of the first body; the fastening end 

Regarding claim 5, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 1, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria” – additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).

Regarding claim 6, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 1, further comprising an active member configured to be installed in an inner circumferential surface of the through hole (Fig. 2B/5B)of the body to adjust a diameter of the through hole relative to a diameter of the fixing pin (e.g. Fig. 2B, Para 0030 and 0037). 

Regarding claim 7, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 6, wherein the active member comprises: an active body having an active hole through which the fixing pin goes (e.g. fig. 2B, Para 0030, opening 209); and a coupling flange extending outward along an outer circumferential surface of the active body (e.g. para 0030 “a packing element 216 is applied against an exterior surface 217 to hold gripping device 212; inside the interior of housing 202” – please note that the limitation only requires a flange to extend outwardly which here, is considered to be the packing element 216 and upper portion of pivotal device 208), the coupling flange configured to be inserted into a coupling hole formed along the inner circumferential surface of the through hole formed in the body (e.g. fig. 2B; Additionally, see Fig. 5B showing plurality of clamping mechanism positioned in the inner surface 503).  

Regarding claim 8, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 6, wherein the active member is made of a synthetic resin material having elasticity per se (e.g. Para 0016).  

Regarding claim 10, Daniel discloses a post-surgical medical wound healing accelerator (e.g. Para 0008 “a detachable light for use in combination with a surgical or diagnostic device”; it is noted that the newly limitation “post-surgical” appears in the preamble and does not appear to be required by the claim, therefore, it is considered not to be positively recited), comprising: a [body], wherein each body of the plurality of bodies is: configured to be detachable light 100 is configured to be installed on a surgical or diagnostic device. Similarly, the design of the detachable light 100 allows it to be capable of attaching on a fixing pin of an external fixator. Please note that the external fixator nor the fixing pin are positively claimed and therefore considered to be functional language. Therefore, the device only needs to be capable of attaching to the recited fixing pin; please note that each of the bodies of the device 100 are configured to either directly or indirectly be installed on a fixing pin), the fixing pin configured to be fixed to a bone through a skin (see previous argument regarding fixing pin. Nevertheless, the detachable light 100 is capable of attaching to a pin that is insertable into the bone),Page 4 of 13 form a through hole extending from a bottom surface to a top surface of the coupled plurality of bodies (e.g. fig. 1A and 1D showing connection inlet extending through the device), a plurality of light source units arranged on a bottom surface of each body of the plurality of bodies (e.g. Fig. 1B; the light sources 104 are positioned to emit light on the target area) to irradiate a light toward the skin where the fixing pin is to be inserted  (Fig. 1B); and a controller electrically connected to each of the plurality of light source units installed in each body of the plurality of bodies to control operation of the light source units (e.g. Para 0033 “The tool 306 includes “on”-“off” switches 308 which are typically used to control the operation of the functional device”) but fails to explicitly disclose irradiating a blue light wherein irradiation of the blue light provides an antibacterial effect. 
Pryor teaches a similar device which provides emitting light to an area of the body to promote the healing of broken bones or sprained/strained muscles which teaches using a plurality of lights wherein each of the plurality of the light source unit irradiates blue light of additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source which would inherently eliminate at least some bacteria). It would have been obvious to one of ordinary skill in the art at the time to modify the LED and apparatus of Daniel by providing the wavelengths which would include blue light as taught by Pryor to provide a light therapy to the skin of the patient which would provide the predictable result of destroying bacteria and reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…). Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose a plurality of bodies, independent and separate from other bodies in the plurality of bodies, and divided into a first body and a second body, wherein the first body and the second body are coupled to each other on a first side of the body via a hinge, and are fastened to each other through a fastener provided on a second side of the body.
Daniel as modified by Pryor teach the limitations above but fail to explicitly disclose the body to be divided into a first body and a second body wherein the first body and the second body are coupled to each other on a first side of the body via a hinge, and are fastened to each other through a fastener provided on a second side of the body; wherein a coupling end of the fastener is rotatably coupled to an outer circumferential surface of the first body via a 
Bauer teaches a coupler clamp for detachably attaching to a horizontal tube which is capable of attaching at any elevation of a vertical tube. The coupler clamp includes a first jaw that is hinged to the second jaw for allowing the coupler clamp to wrap around the vertical tube (e.g. abstract, para 0023). The coupler clamp includes a bolt assembly which is pivotally attached to the second jaw as shown in figure 4 (para 0110-0111). As detailed in paragraph 0111, the bolt is rotatable about the hinge (bore 124) to move towards the opposite jaw (58) and be caught by the catch 88 which is located on the outer circumferential surface of the opposite body (jaw) which allows it to fasten the two jaws (e.g. fig. 4, para 0110-0111). This structure allows for improving bearing upon vertical tube (e.g. para 0106). it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Daniel as modified by Pryor with the teachings of Bauer to provide an arrangement of combining a two half jaws, which are connected via a first hinge to allow the jaws to move relative to each other and a second hinge to provide a locking mechanism to provide locking mechanism which provides the predictable result of improving coupling of the structure at any height. 

Regarding claim 12, modified Daniel discloses the post-surgical 
Regarding claim 13, modified Daniel discloses the medical wound healing accelerator according to claim 10, Pryor teaches wherein each of the plurality of the light source unit irradiates blue light of 300nm to 500nm wavelength using a light emitting diode (LED) as a light source (e.g. Para. 0016 “Depending on the output wavelength of the light source module, the photo therapy apparatus can provide a variety of therapeutic effects. The ultraviolet (UV)-blue light, at a wavelength of 370 to 490 nm, has high photon energy, which can help to produce singlet oxygen and effectively destroy bacteria” – additionally, please note that since the claim does not require or specify the total wavelength of the light irradiated, the examiner understands the total light irradiated to be within the same range as each light source). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Pryor to provide a blue light therapy of mentioned wavelength to provide the predictable result of destroying bacteria which would reduce cutaneous complications (e.g. macerations, infections, rashes, itching, burns…) (para. 0016).

Regarding claim 14, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 10, further comprising an active member installed in the through hole of the body through which the fixing pin goes (e.g. Fig. 2B/5B Para 0030, opening 209), to actively respond to a diameter of the fixing pin (please note that the claim does not require details as to how the active member is actively responding to a diameter. Therefore, given that the device 100/500 provides means to grip the structure of a pin, it is understood that the active member is responding to the diameter of the pin), wherein the active member comprises: an active body having an active hole through which the fixing pin goes (e.g. 

Regarding claim 28, modified Daniel renders the medical wound healing accelerator according to claim 1 obvious as recited hereinabove, wherein placement of the body on the fixing pin is adapted for post-surgical healing (para 0015 “a photo therapy apparatus is used to treat a patient with a broken limb… optical fibers 108 are embedded in a plaster or fiberglass cast 100 with their output ends 110 placed close to the skin 112 of the broken limb”; it is understood that the cast is placed on the patient following the any surgical intervention as required by the physician on the patient with a broken limb.).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Daniel as applied to claims 1, 3, 4-8, 10-14 above, and further in view of U.S. Patent Publication Number 20070129776A1 granted to Robins et al. (hereinafter “Robins”).
Regarding claim 9, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 1, discloses using a sensor (e.g. para 0059) it fails to disclose comprising at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor is configured to detect a change in skin color and transmit information associated with the detected color to the controller.  However, Robins teaches that it is known to use at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor  is configured to detect a change in skin color changing depending on a degree of inflammation and transmit information associated with the detected color to the controller (e.g. Para. 0014, 0198-0200). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Robins to provide the predictable result of using a sensor detector to provide the predictable result of preventing excess illumination, overheating or the like (e.g. Para. 0200). 

Regarding claim 15, modified Daniel discloses the post-surgical medical wound healing accelerator according to claim 10, discloses using a sensor (e.g. para 0059) it fails to disclose further comprising at least one light receiving sensor on the body and electrically connected to the controller, wherein the light receiving sensor is configured to detect a change in skin color and transmit information associated with the detected color to the controller.  
However, Robins teaches that it is known to use at least one light receiving sensor installed on the body and electrically connected to the controller, wherein the light receiving sensor  is configured to detect a change in skin color changing depending on a degree of It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Daniel with the teachings of Robins to provide the predictable result of using a sensor detector to provide the predictable result of preventing excess illumination, overheating or the like (e.g. Para. 0200). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792